{¶ 24} I respectfully concur with the majority opinion. I agree that this information should be subject to discovery if ordered by a court of law, by subpoena or otherwise. An injured resident should not be left with a bevy of statements from the nursing facility staff if there is an independent witness to an event in the immediate vicinity. This outweighs the privacy concerns of a resident to keep their name, which is most often emblazoned on the wall for all visitors to see, confidential.
 {¶ 25} I write separately, however, for the following reason. One right under the residents rights statute, R.C. 3721.13, affords the resident "confidential" treatment of "personal and medical records." See R.C. 3721.13(A)(10). I would specifically find that the name and address of a resident is included in the term "personal" record. Since the information is confidential under the statute, I believe this information should be supplied only with a standard protective order under the supervision of the trial court. *Page 1